--------------------------------------------------------------------------------

Exhibit 10.2
 
ADDENDUM XIX
TO
SPRINT PCS MANAGEMENT AGREEMENT


Manager:
Shenandoah Personal Communications, LLC
   
Service Area:
Altoona, PA BTA #12
 
Beckley, West Virginia BTA #35
 
Bluefield, West Virginia BTA #48
 
Charleston, West Virginia BTA #73
 
Charlottesville, Virginia BTA #75
 
Clarksburg—Elkins, West Virginia #82
 
Danville, Virginia BTA #104
 
Fairmont, West Virginia BTA #137
 
Hagerstown, MD-Chambersburg, PA-Martinsburg, WV BTA #179
 
Harrisburg, PA BTA #181
 
Harrisonburg, VA BTA #183
 
Huntington, West Virginia--Ashland, Kentucky BTA #197 (excludes Gallia County,
OH or Greenup County, KY)
 
Lynchburg, Virginia BTA #266
 
Martinsville, Virginia BTA #284
 
Morgantown, West Virginia BTA #306
 
Roanoke, Virginia BTA #376
 
Staunton--Waynesboro, Virginia #430
 
Washington, DC (Jefferson County, WV only) BTA#461
 
Winchester, VA BTA #479
 
York-Hanover, PA BTA #483



This Addendum XIX, dated as of May 6, 2016 (“Effective Date”), contains certain
additional and supplemental terms and provisions to that certain Sprint PCS
Management Agreement and the Sprint PCS Services Agreement, each entered into as
of November 5, 1999, by the same parties as this Addendum (or their predecessors
in interest), and SprintCom, Inc., a Kansas corporation (“SprintCom”), which
became a party to the Management Agreement by entering into Addendum XVIII dated
as of August 10, 2015.  The Management Agreement and the Services Agreement were
previously amended by Addenda I-XVIII (as so amended, the “Management Agreement”
and the “Services Agreement,” respectively).  The terms and provisions of this
Addendum control, supersede and amend any conflicting terms and provisions
contained in the Management Agreement and the Services Agreement.  Except for
express modifications made in this Addendum, the Management Agreement and the
Services Agreement continue in full force and effect.


Capitalized terms used and not otherwise defined in this Addendum have the
meanings ascribed to them in the Management Agreement or the Services Agreement.
Section and Exhibit references are to Sections and Exhibits of the Management
Agreement or the Services Agreement, as applicable, unless otherwise noted.
 

--------------------------------------------------------------------------------

This Addendum is effective on the date written above (the “Effective Date”),
except for the provisions specifically identified herein as becoming effective
on the Merger Closing Date.


On the Effective Date, the parties agree as follows:



1. Consent and Agreement.  Sprint PCS is entering into that certain Consent and
Agreement with CoBank, ACB as Administrative Agent (which Consent and Agreement,
as amended and modified from time to time, is referred to as the “Consent and
Agreement”) to enable Parent (as defined in Addendum XVIII) to obtain loans (the
“Loans”) from the Lenders (as such term is defined in the Consent and Agreement)
and their successors and assigns as provided in the Credit Agreement (as such
term is defined in the Consent and Agreement).




2. Consent and Agreement Not Assignable.  Except as expressly required or
permitted in the Consent and Agreement, Manager may not assign the Consent and
Agreement.




3. Notices.  Manager agrees to promptly give Sprint PCS a copy of any notice
that Manager receives from or gives to Administrative Agent or any Secured Party
(as those terms are defined in the Consent and Agreement) pursuant to Section 3
of the Consent and Agreement.  Sprint PCS agrees to promptly give Manager a copy
of any notice that Sprint PCS gives to Administrative Agent or any Secured Party
pursuant to Section 3 of the Consent and Agreement.




4. Financial Information.  Upon written request to Manager after Sprint PCS has
been provided with written notice pursuant to Section 3 of the Consent and
Agreement, Manager agrees to give Sprint PCS a copy of all financial information
it gives Administrative Agent or any Secured Party.




5. No Defaults Under Credit Documents or Sprint Agreements.  Manager warrants
and represents that as of the date hereof, no Default or Event of Default under
any of the Loan Documents (as those terms are defined in the Consent and
Agreement) has occurred, and no Event of Termination under the Management
Agreement has occurred.




6. Sharing Confidential Information with Lenders.  Section 12.2(b)(vii) of the
Management Agreement is amended by inserting the words “or has provided” between
the words “is considering providing” and “financing.”




7. Amounts Payable by Manager. The last paragraph of Section 1.1 of the
Management Agreement is amended to read as follows:



Subject to the terms and conditions of this agreement, including, without
limitation, Sections 1.9, 9.5 and 12.1.2, Sprint PCS has the right to unfettered
access to the Service Area Network to be constructed by Manager under this
Agreement.  Except with respect to the payment obligations under Sections 1.4,
1.9.2, 1.10, 3.1.7, 3.8, 4.4, 9.3, 10.2, 10.4, 10.5, 10.6, 10.8, 10.9, 12.1.2
and Article XIII of this agreement, Sections 2.1.1(d), 2.1.2(b), 3.2, 3.3, 3.4,
5.1.2, 3.5 and Article VI of the Services Agreement and any payments arising as
a result of any default of the parties’ obligations under this Agreement and the
Services Agreement, any payments arising from the exercise of a purchase option
by either party, the Fee Based on Billed Revenue described in Section 10.2.1 of
this Agreement, the Prepaid Management Fee described in Section 10.2.7.3 of this
Agreement, the LTE Fee described in Section 10.2.7.4 of this Agreement, the
Command Center Fee described in Section 10.2.7.5 of this Agreement and the Net
Service Fee, the Prepaid CPGA Fee, Prepaid CCPU Fees and LTE Data Core Services
Fee described in the Services Agreement, the amounts payable by Manager under
Sections 15 and 24 of Addendum XVIII to the Management Agreement and the amounts
payable by Manager or Sprint PCS under Section 5 of Addendum XVIII will
constitute the only payments between the parties under the Management Agreement,
the Services Agreement and the Trademark License Agreements.
 
2

--------------------------------------------------------------------------------

8. Section 10.4.2 of the Management Agreement is amended to read as follows:



Inter-Service Area Fee.  Manager and Sprint PCS have determined that the monthly
Inter Service Area Fee that Sprint PCS owes to Manager exceeds the monthly
Inter-Service Area Fee that Manager owes Sprint PCS by (x) $417,000 per month
for the time period from January 1, 2016 through the Merger Closing Date (as
defined in Addendum XVIII) and (y) $1,500,000.00 per month for the time period
commencing on the first day after the Merger Closing Date through December 31,
2018 (“Monthly Inter-Service Area Payment”).  The Monthly Inter-Service Area
Payment will be included as an amount payable to Manager in the monthly
statement provided to Manager in accordance with Section 10.11.2 of this
Agreement and will be paid to Manager in accordance with Section 10.12 of this
Agreement. If the Merger Closing Date occurs on a date other than the last day
of a calendar month, the Monthly Inter-Service Area Payment for such month will
be determined on a per diem basis using the rates described above and any
additional payments that Sprint PCS owes to Manager will be included as an
amount payable to Manager in the next monthly statement provided to Manager in
accordance with Section 10.11.2 of this Agreement and will be paid to Manager in
accordance with Section 10.12 of this Agreement.


Manager and Sprint PCS have included usage of the Sprint PCS Network (excluding
the Service Area) by the nTelos Customers under the Excluded Contracts and the
nTelos customers located in the towns of Southshore, Kentucky; Belpre, Ohio;
Gallipolis, Ohio; Marietta, Ohio; Portsmouth, Ohio; Parkersburg, West Virginia
and Williamstown, West Virginia (collectively, the “Parkersburg Area”) in
determining the Monthly Inter-Service Area Payment.  Manager will not be
required to compensate Sprint PCS for that usage provided that Manager maintains
and operates the nTelos network in the Parkersburg Area substantially in the
manner that the network was maintained and operated on the Merger Closing
Date.   If Manager fails to maintain and operate the nTelos network in the
Parkersburg Area in the condition described in the preceding sentence, Manager
must compensate Sprint PCS for the use of the Sprint PCS Network (excluding the
Service Area) by the nTelos Customers in the Parkersburg Area on a monthly basis
using Sprint PCS or its Subsidiaries then current standard roaming rates.


The parties will reset the Monthly Inter-Service Area Fee after the expiration
of the initial three year period and after every subsequent three year period
with, for example, the second pricing period beginning on January 1, 2019 and
ending on December 31, 2021. The Monthly Inter-Service Area Fee will be reset
based on: (a) the use of the Service Area Network by Customers with an NPA-NXX
not assigned to the Service Area Network; (b) the use of the Sprint PCS Network
excluding the Service Area Network by Customers with an NPA-NXX assigned to the
Service Area Network; (c) Manager’s and Sprint PCS’s respective network costs
incurred in producing and delivering a minute or kilobyte of use and (d) if
applicable, the use of the Sprint PCS Network (excluding the Service Area), by
nTelos Customers under the Excluded Contracts and the nTelos Customers in the
Parkersburg Area.  The process for resetting the Monthly Inter-Service Area Fee
is as follows:
 
3

--------------------------------------------------------------------------------

  (i) On or before the first day of September immediately preceding the
expiration of the then current pricing period, Sprint PCS will provide Manager
with the formula that it will use to calculate its network costs incurred in
producing and delivering a minute or kilobyte of use.  Manager shall, within 30
days following receipt of such formula, calculate its network costs incurred in
producing and delivering a minute or kilobyte of use using the formula provided
by Sprint PCS and provide such network cost to Sprint PCS.  On or before the
fifteenth day of October immediately preceding the expiration of the then
current pricing period, Sprint PCS will give Manager a proposal for the Monthly
Inter-Service Area Payment for the subsequent pricing period based on the costs
described above and the usage for the twelve month period commencing on October
1st of the calendar year preceding the year in which the notice of a new
proposed Monthly Inter-Service Area Payment is being provided.  For example, for
the initial reset of the Monthly Inter-Service Area Fee: (x) Sprint PCS must
provide the formula on or before September 1, 2018; (y) Manager must provide its
costs on or before October 1, 2018; and (z) Sprint PCS must provide a proposal
based on such costs and the usage experienced by the parties for the 12 month
period from October 1, 2017 to September 30, 2018 on or before October 15th,
2018.  Manager’s representative and Sprint PCS’ representative will begin
discussions regarding the proposed Monthly Inter-Service Area Fee within 20 days
after Manager receives the proposed Monthly Inter-Service Area Fee from Sprint
PCS.  Each party will provide the other party with copies of excerpts of any
books, records and supporting information in the providing party’s possession as
may be reasonably necessary or appropriate to support a determination of the
appropriate Monthly Inter-Service Area Fee for a subsequent period.




(ii) If the parties do not agree on the Monthly Inter-Service Area Fee within 30
days after discussions begin, then the parties may escalate the discussion to an
officer in Sprint’s Business Development group (or an officer in any replacement
group) and Manager’s Chief Executive Officer, Chief Operating Officer, or Chief
Financial Officer.




(iii) If the parties cannot agree on the Monthly Inter-Service Area Fee within
20 days after the escalation proceed begins, then the parties will submit the
determination of the Monthly Inter-Service Area Fee to binding arbitration under
Section 14.2 of the Management Agreement, excluding the escalation process set
forth in Section 14.1.




(iv) If the Monthly Inter-Service Area Fee is submitted to arbitration, the
Monthly Inter-Service Area Fee proposed by Sprint PCS will apply starting at the
expiration of the then current pricing period and will continue thereafter
unless modified by the final decision of the arbitrator.  If the arbitrator
imposes a Monthly Inter-Service Area Fee that is different than the one then in
effect, the imposed Monthly Inter-Service Area Fee will be applied as of the
commencement of the then current pricing period.  If on application of the new
Monthly Inter-Service Area Fee, one party owes the other party any amount after
taking into account payments the other party has already made, then the owing
party will pay the other party within 30 days of the date of the final
arbitration order.

 
4

--------------------------------------------------------------------------------

9. Settlements.  Section 15 of Addendum XVIII to the Management Agreement is
amended to read as follows:



Sprint PCS or a Related Party of Sprint PCS currently has postpaid and prepaid
subscribers in the nTelos Expansion Area using the nTelos wireless network
pursuant to a certain Amended and Restated Resale Agreement by and among West
Virginia PCS Alliance, L.C.; Virginia PCS Alliance, L.C.; Ntelos, Inc.; and
Sprint Spectrum L.P. and its Designated Affiliates, effective May 1, 2014. 
(“Sprint/nTelos Subscribers”).  As of the Merger Closing Date, the Sprint/nTelos
Subscribers are deemed to be either Customers or Prepaid Subscribers in the
Manager Service Area and fees and credits relating to the former Sprint/nTelos
Subscribers will be settled in accordance with the Management Agreement
(including specifically Section 10 of the Management Agreement) and Manager will
pay Sprint Spectrum for services in accordance with the Services Agreement
(including specifically Section 3 of the Services Agreement). Manager will pay
to Sprint PCS an estimated one-time LTE Data Core Services Fee for the
Sprint/nTelos Subscribers within 10 days following the Merger Closing Date,
based on Sprint PCS’ and Manager’s estimation as of the Merger Closing Date of
the number of Manager LTE Devices that will be added to the Service Area.   The
estimated LTE Data Core Services Fee for the Sprint/nTelos Subscribers will be
trued-up in accordance with Section 3.5 of the Service Agreement at the end of
calendar year 2016 based on the actual Manager LTE Devices added to the Service
Area.


In addition to the Sprint/nTelos Subscribers, nTelos has its own postpaid and
prepaid subscribers in the nTelos Service Area (“nTelos Subscribers”).  When an
nTelos Subscriber satisfies the criteria for becoming a Converted nTelos
Subscriber (as described in category “X” of the definition of Converted nTelos
Subscriber in the Master Agreement), the former nTelos Subscriber will be deemed
to be a Customer or a Prepaid Subscriber (as applicable) in the Service Area and
Manager will commence paying (i) Sprint PCS the Fee Based on Billed Revenue for
a Converted nTelos Subscriber that becomes a postpaid subscriber and a Prepaid
Management Fee for a Converted nTelos Subscriber that becomes a prepaid
subscriber in accordance with the Management Agreement and (ii) Sprint Spectrum
for Services in accordance with the Services Agreement. For any nTelos
Subscriber that has not become a Converted nTelos Subscriber within 180 days
after the Merger Closing Date, Manager will commence paying Sprint PCS an amount
equal to the Fee Based on Billed Revenue for the nTelos Subscribers that are
postpaid subscribers and an amount equal to the Prepaid Management Fee for the
nTelos Subscribers that are prepaid subscribers determined using the same
methodology described in the Management Agreement for Customers and Prepaid
Subscribers, but will not be required to pay Sprint Spectrum for Services in
accordance with the Services Agreement until the nTelos Subscriber becomes a
Converted nTelos Subscriber. During calendar year 2016, Manager will not be
required to pay an estimated one-time LTE Data Core Services Fee immediately
when an nTelos Subscriber becomes a Converted nTelos Subscriber with a Manager
LTE Device, but such subscriber will be included in the annual reconciliation of
the LTE Data Core Services Fee for calendar year 2016, as provided in Section
3.5 of the Services Agreement, and the anticipated number of Converted nTelos
Subscribers with LTE Devices will be included in determining the projected
number of net activations of Manager LTE Devices for subsequent calendar years.
 
5

--------------------------------------------------------------------------------

Unless Sprint PCS elects to discontinue offering LTE Data Core Services pursuant
to Section 2.2.1(e)(3) of the Services Agreement, Sprint PCS will provide
sufficient LTE Data Core Services capacity to accommodate the Converted nTelos
Subscribers and additional LTE usage in the Service Area (including the nTelos
Expansion Area) as of the Merger Closing Date.


The parties acknowledge that, under current procedures, Manager receives
payments from Customers and Prepaid Subscribers that are held in Manager’s
deposit accounts until transferred by Sprint PCS to its own deposit accounts. 
During the Adjusted Settlement Period (as defined in Section 2.1 of the Master
Agreement), Sprint PCS will discontinue its practice of transferring funds from
Manager’s deposit accounts, and Manager shall have the right to retain all such
funds.  Amounts retained by Manager shall reduce the net postpaid and prepaid
cash settlements (as increased by the Adjusted Settlement Amount pursuant to the
Master Agreement) payable from Sprint PCS to Manager.  Manager will continue to
promptly provide Sprint PCS with all information reasonably necessary to enable
Sprint PCS to correctly settle such amounts under the Management Agreement and
to credit accounts of the Customers and Prepaid Subscribers.



10. Device Lease Agreements.  Notwithstanding anything to the contrary contained
in the Management Agreement, Sprint PCS will be entitled to retain all amounts
collected that relate to device lease agreements that Sprint PCS or one of its
Affiliates entered into or may enter into with Sprint n/Telos Subscribers or
with any future Customers in the Service Area.



General Provisions



11. Manager and Sprint PCS’ Representations.  Manager and Sprint PCS (including
SprintCom) each represents and warrants that its respective execution, delivery
and performance of its obligations described in this Addendum have been duly
authorized by proper action of its governing body and do not and will not
violate any material agreements to which it is a party.  Each of Manager and
Sprint PCS also represents and warrants that there are no legal or other claims,
actions, counterclaims, proceedings or suits, at law or in arbitration or
equity, pending or, to its knowledge, threatened against it, its Related
Parties, officers or directors that question or may affect the validity of this
Addendum, the execution and performance of the transactions contemplated by this
Addendum or that party’s right or obligation to consummate the transactions
contemplated by this Addendum.

 
6

--------------------------------------------------------------------------------

12. Reaffirmation of Sprint Agreements.  Each of the undersigned reaffirms in
their entirety, together with their respective rights and obligations
thereunder, the Management Agreement, the Services Agreement, the Trademark and
Service Mark License Agreements, and the Schedule of Definitions (as defined in
the Management Agreement).




13. Counterparts.  This Addendum may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one agreement.



IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
as of the date first above written.
 

 
SHENANDOAH PERSONAL COMMUNICATIONS, LLC
       
By:
/s/ Christopher French
 
Name:  Christopher French
 
Title:  President and Chief Executive Officer
       
SPRINT SPECTRUM L.P.
       
By:
/s/ Tarek A. Robbiati
 
Name:  Tarek A. Robbiati
 
Title:  Chief Financial Officer
       
SPRINT COMMUNICATIONS COMPANY L.P.
       
By:
/s/ Tarek A. Robbiati
 
Name:  Tarek A. Robbiati
 
Title:  Vice President
       
WIRELESSCO, LLC.
       
By:
/s/ Tarek A. Robbiati
 
Name:  Tarek A. Robbiati
 
Title:  Chief Financial Officer

 
7

--------------------------------------------------------------------------------

 
APC PCS, LLC
       
By:
/s/ Tarek A. Robbiati
 
Name:  Tarek A. Robbiati
 
Title:  Chief Financial Officer
       
PhillieCo, LLC
       
By:
/s/ Tarek A. Robbiati
 
Name:  Tarek A. Robbiati
 
Title:  Chief Financial Officer
       
SprintCom, Inc.
     
By:
/s/ Tarek A. Robbiati
 
Name:  Tarek A. Robbiati
 
Title:  Chief Financial Officer

 
 
8


--------------------------------------------------------------------------------